The substantial increase in the father’s income, plus the mother’s evidence of specific increased expenses, warranted an upward modification of the father’s child support obligation (see Matter of Ryan v Levine, 80 AD3d 767 [2011]). The Support Magistrate properly calculated the father’s child support obligation, using the income reported on his most recent tax return (see Domestic Relations Law § 240 [1-b] [b] [5]; Hughes v Hughes, 79 AD3d 473, 475 [2010]; Matter of Krukenkamp v *1021Krukenkamp, 54 AD3d 345, 346 [2008]). The father’s remaining contentions are without merit.
Accordingly, the Family Court properly denied the father’s objections to the Support Magistrate’s order. Eng, P.J., Angiolillo, Sgroi and Hinds-Radix, JJ., concur.